194 F.2d 881
CAMPBELLv.DEVINY, Public Printer, et al.
No. 10147.
United States Court of Appeals District of Columbia Circuit.
Argued October 12, 1951.
Decided January 24, 1952.

Warren E. Miller, Washington, D. C., with whom David S. Allshouse, Washington, D. C., was on the brief for appellant.
E. Leo Backus, Atty., Department of Justice, Washington, D. C., with whom Asst. Atty. Gen. H. G. Morison, George Morris Fay, U. S. Atty. at the time the brief was filed, Washington, D. C., and Edward H. Hickey, Sp. Asst. to the Atty. Gen., were on the brief, for appellees. Charles M. Irelan, Washington, D. C., who was appointed U. S. Atty. subsequent to the argument in this case, also entered an appearance for appellees.
John C. Williamson, Washington, D. C., filed a brief on behalf of the Veterans of Foreign Wars of the United States as amicus curiae, urging reversal.
Herbert J. Jacobi, Washington, D. C., filed a brief on behalf of the American Legion as amicus curiae, urging reversal.
Before CLARK, PRETTYMAN and PROCTOR, Circuit Judges.
PRETTYMAN, Circuit Judge.


1
Appellant was employed at the Government Printing Office as an "Estimator-Jacket Preparer", Grade CAF-7, at an annual salary of $3,000. From January 29, 1943, to January 23, 1946, he was in the military service, being honorably discharged on the latter date. During his absence there was a reorganization of his Division in the Office. He was returned to duty as an Estimator and Specification Writer, with a salary of $3,640. Subsequent adjustments brought his salary to $4,900 and his designation to "Planner". He brought a civil action in the District Court, alleging that the position which he had held when he entered military service had, during his absence, been reallocated,1 and praying for a writ of mandamus to require the appellee Public Printer and members of the Civil Service Commission to restore him to his former position as thus reallocated. A motion for summary judgment, with supporting affidavits, was filed by the defendants, and a cross-motion for summary judgment upon the question of the court's jurisdiction, with a supporting affidavit, was filed by Campbell. The District Court rendered judgment for the defendants and dismissed the complaint for lack of jurisdiction, an opinion being filed by Judge Letts.2 We agree with that opinion, and upon that basis the judgment will be


2
Affirmed.



Notes:


1
 Affidavits showed his claim to be that the position as reallocated was a Grade CAF-11 position, salary $3,800. The defendant officials denied that the claimed position was comparable to the position originally held by Campbell


2
 Campbell v. Deviny, D.C.D.C.1949, 81 F. Supp. 657